Title: From George Washington to Henry Laurens, 22 December 1777
From: Washington, George
To: Laurens, Henry



Sir
Head Qrs Valley Forge Decr 22. 1777.

On Saturday Evening I had the honor to receive your Favor of the 17th Inst. with it’s Inclosure. The next day I wrote to Genl Burgoyne upon the subject of his application & transmitted him a Copy of the Resolution of Congress founded thereon. That the matter might not be delayed, I dispatched my Letter by the Express who brought yours, he having informed that you expected he would be sent with It.
It is with infinite pain & concern, that I transmit Congress the inclosed Copies of Sundry Letters respecting the state of the Commissary’s Department. In these matters are not exaggerated. I do not know from what cause this alarming deficiency, or rather total failure of Supplies arises: But unless more vigorous exertions and better regulations take place in that line and immediately, This Army must dissolve. 

I have done all in my power, by remonstrating—by writing to—by ordering the Commissaries on this Head from time to time, but without any good effect, or obtaining more than a present scanty relief. Owing to this, the march of the Army has been delayed upon more than One interesting occasion in the course of the present Campaign—and had a body of the Enemy crossed Schuylkill this morning, as I had reason to expect from the intelligence I received at Four oClock last night, the Divisions which I ordered to be in readiness to march & meet them could not have moved. It is unnecessary for me to add more upon the subject. I refer Congress to the Copies, by one of which they will perceive how unfavourable also our prospect is, of having any considerable supplies of Salt provisions for the ensuing Year.
I would also take the liberty of reminding Congress of the necessity of filling, as soon as possible, the Offices of Quarter Master and Adjutant General. These posts are of infinite importance and without appointments to them, it will be impossible to conduct the affairs of the Army. The first Office is now suffering much for want of a Head to direct the great business of it, and the latter will be in the same predicament in the course of a few days by the departure of Colo. pickering, who has been only waiting since his appointment to the Board of War for a Successor.
Congress were pleased by their Resolution of the 29th Ulto to direct me to regulate the rank of Major Genl Arnold and of Brigadr Generals Woodford & Scott, by calling in their present Commissions and granting New Ones agreable to the principle adopted in their Resolution of the 12th of the same Month. This business so far as it relates to General Arnold and General Scot is clear, and admits of no difficulty—But it is otherwise in the case of General Woodford. The principle adopted by the Resolution and previously recommended by a Board of General Officers upon another occasion was “That relative rank or precedence of Officers should be settled according to that standing they held in the Army immediately before their present Commissions.” At the time General Woodford was appointed he held no rank in the Army. His claim is to rank before such of the Gentlemen appointed Brigadiers when he was, as were younger Colonels than himself. If this was intended by Congress in their Resolution of the 29th Ulto, and I presume it was, or it can have no Operation as to him—An Explanatory and directory Resolve would answer every purpose, as from that a Commission might be filled up agreable to their views respecting him. I wish this business to be determined on as early as possible, in whatever mode Congress may think proper, as no subject can be more disagreable or injurious to the service than that of contested rank. The Generals who were Younger Colonels and promoted above him, I beleive

were Wayne—Muhlenburg and Weedon. From the difficulties, which have arisen in several instances of this sort in the course of the present year, I trust Congress will be more guarded in future. They may not be so intimately acquainted with them as I am; But they may be assured, there are none of a more fatal and injurious tendency. when rank is once given, no matter upon what principle, whether from mistake or other causes, the party in possession of it in most cases is unwilling to give it up, though the most obvious principles of Justice or even the public good should require it. Such is the general ambition of Men and attachment to their own private preferment. It is a truth, that it will ever be found more easy to prevent, than to remedy difficulties after they have happened. I do not mention these things from a wish or disposition to dictate, nothing being farther from my intention—but because my feelings are every day wounded by the discontent—complaints and jarring of the Officers, not to add resignations—All of great detriment to the Service.
3 oClock P.M. Just as I was about to conclude my Letter, your Favor of the 20th with its several Inclosures came to hand.
It would give me infinite pleasure to afford protection to every Individual and to every Spot of Ground in the whole of the United States. Nothing is more my wish—But this is not possible with our present force. In all Wars, from the nature of things, Individuals and particular places must be exposed. It has ever been and ever will be the case, and we have only to pity and to regret the misfortunes of those who from their situation are subject to ravage and depredation. These facts are evident and obvious to All; and if that System of conduct is pursued by an Army, which is most likely to give the most general and extensive security, it is all that can be done or expected from It. I assure you, Sir, no circumstance in the course of the present contest, or in my whole life, has employed more of my reflection or consideration than in what manner to effect this, and to dispose of the Army during the Winter. Veiwing the subject in any point of light, there was a choice of difficulties. If keeping the Feild was thought of, the naked condition of the Troops, and the feelings of Humanity opposed the measures. If retiring to the Towns in the interior parts of the State, which, consistently with the preservation of the Troops from their necessitous circumstances might have been justifiable, the measure was found inexpedient, because it would have exposed and left uncovered a large extent of Country. If cantoning the Troops in several places—divided and distant from each other, then there was a probability of their being cut off and but little prospect of their giving security to any part. Under these Embarrassments, I determined to take post near this place, as the best calculated in my Judgement to secure the Army—to protect our

Stores and cover the Country; and for this purpose we are beginning to hut, and shall endeavour to accomplish it as expeditiously as possible. I have also from a desire of preventing the Enemy from an intercourse with the Delaware State and from making incursions there detached Genl Smallwood with the Maryland forces to take post at Wilmington, which I had reasons to beleive the Enemy intended. This However I cannot but consider as hazardous, and shall be happy if it does not turn out so. I have it also in comtemplation to throw a Bridge over Schuylkill near this place, as soon as it is practicable, by means of which I hope we shall be able in a great measure with the aid of the Militia, to check the Excursions of the Enemy’s parties on the other side.
As to Jersey, I am sensible of her sufferings and exertions in the present contest; and there is no State to which I would more willingly extend protection: But as I have observed, it is not in my power to give it in that degree, in which it seems to be wished and expected. I cannot divide the Army, not superior from sickness and other causes equally painful when collected to the Enemy’s force, into detachments, contrary to every Military principle and to our own experience of the dangers that would attend it. If this is done, I cannot be answerable for the consequences. My feelings lead strongly to Universal relief, but I have not the power to afford it. Nevertheless, it has been and is still my intention, as soon as I have formed and secured this Camp, to detach a small force to aid and countenance their Militia; This is All, it appears to me, that can be done; and I hope their apprehensions for the greater part will prove rather immaginary than well grounded: tho I confess, there are strong reasons to conclude, the Enemy will not be remiss in their acts of violence and injury there, or any where else.
Inclosed is a Copy of a Letter from Genl Howe of the 21st in Answer to mine of the 28 Ulto & 14 Instant. From this it appears Transports have sailed to take in Genl Burgoyne & his Troops. Should Mr Boudinot be at York I think it will be adviseable to shew him the Copy of Genl How’s Letter, that he may expedite the return of the Officers, that an equal number of Our’s may be released. I have the Honor to be with great respect Sir Your Most Obedt servt

Go: Washington


P.S. A large supply of Blank Commissions are still wanted—but few of the States having granted them to their Officers.

